Citation Nr: 0826602	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  07-05 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
fractured rib.

2.  Entitlement to service connection for the residuals of a 
left pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  He additionally served in the National Guard from 
April 1955 until his retirement in February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims of entitlement to service connection for the 
residuals of a fractured rib, and for the residuals of a left 
pneumothorax.


FINDINGS OF FACT

1.  The veteran sustained a fracture of the 11th rib and a 
left pneumothorax as a result of a March 1973 motor vehicle 
accident.  

2.  There is no evidence demonstrating that at the time of 
the accident, the veteran was on inactive duty training, 
active duty training, or active duty.


CONCLUSIONS OF LAW

1.  The residuals of a fractured rib were not incurred in or 
aggravated by active service, or inactive or active duty 
training.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2007).

1.  The residuals of a left pneumothorax were not incurred in 
or aggravated by active service, or inactive or active duty 
training.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2007).  Active duty training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2007).  It follows 
from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  
The Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No 106-419 amended 38 U.S.C.A. § 101(24) to 
additionally include within the definition of active duty any 
periods of inactive duty for training during which an 
individual becomes disabled or dies from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
that occurred during such training.  38 C.F.R. § 3.6.  
However, presumptive periods do not apply to active duty 
training or inactive duty training.  Biggins v. Derwinski, 1 
Vet. App. 474 (1991).

In this case, the veteran served on active duty from April 
1953 to April 1995.  He then had additional service as a 
member of the Army National Guard from April 1955 until his 
retirement in February 1993.  His service in the National 
Guard consisted of both active duty training and inactive 
duty training.

According to the National Personnel Records Center (NPRC), 
the vast majority of the veteran's active service records are 
presumed to have been destroyed in a fire in 1973. When a 
veteran's records have been destroyed, VA has an obligation 
to search for alternative records that might support the 
veteran's case.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

The veteran, however, does not contend that he sustained a 
fractured rib or left pneumothorax during his period of 
active service.  Rather, he asserts that these injuries were 
sustained while serving in the National Guard.  It is on this 
basis that he believes he is entitled to service connection 
for the residuals of a fractured rib and left pneumothorax.

The record reflects that on the morning of March 10, 1973, 
the veteran was involved in a motor vehicle accident when an 
ambulance ran into the vehicle he was driving.  He was 
transported to the local VA emergency room, where he was 
later diagnosed with a fractured 11th rib and left 
pneumothorax.  Records associated with the treatment the 
veteran received following this accident do not indicate 
whether the veteran was serving on active or inactive duty 
training at the time of the accident.

In order for the veteran to be entitled to service connection 
for the residuals of the fractured rib and left pneumothorax, 
his injuries must have either been sustained during or as a 
result of active duty training or inactive duty training in 
the National Guard.  Personnel records demonstrate that 
during the period from June 1972 to June 1973, the veteran 
served 50 days of inactive duty training, and 15 days of 
active duty training.  The specific days on which the veteran 
served on inactive duty training are not clear.  The 15 days 
of active duty training, however, were from July 8, 1872 to 
July 22, 1972.  Because the motor vehicle accident occurred 
in March 1973, it is clear that the veteran did not sustain 
the fractured rib or left pneumothorax while on active duty 
training.

The question then, is whether it is as likely as not that the 
veteran was serving on inactive duty training on March 10, 
1973, the day the motor vehicle accident occurred.  

In November 2004, the RO requested from both the appellant's 
National Guard Unit and the Department of Military Affairs in 
Santa Fe, New Mexico, all records of treatment associated 
with the veteran's National Guard service.  In December 2004, 
the RO received all available clinical records associated 
with the veteran's service in the National Guard.  The 
records received, however, do not demonstrate any complaints 
related to the ribs or lungs, either immediately following 
the March 1973 accident, or at any time during the next 20 
years.  Thus, the veteran's service treatment records are of 
no assistance in determining whether the accident occurred 
during or as a result of inactive duty training.

After a review of the evidence, the Board finds that it may 
not be presumed that the accident occurred on a day on which 
the veteran was either returning from or going to duty.  It 
is clear from the veteran's records that he served 50 
inactive duty training days between June 14, 1972, and June 
13, 1973.  Given that the appellant served for a total of 50 
days within that 365 day period, and the exact days on which 
he served are not clear, the Board finds that it is not as 
likely as not that the accident occurred on one of the 50 
days on which he had inactive duty training, as the days on 
which he did not have inactive duty training during this 
period far outnumber the days on which he did.  

As the Board has determined that it may not be presumed that 
the March 10, 1973, accident occurred on a day on which the 
veteran had inactive duty training, the injuries sustained in 
that accident may not be causally related to the veteran's 
inactive duty training.  It therefore follows that service 
connection is not warranted for the residuals of injuries 
sustained as a result of the accident.  38 U.S.C.A. 
§§ 101(24), 106, 1131.  Accordingly, the appellant's claim 
for service connection for the residuals of a fractured rib 
and left pneumothorax sustained in the March 1973 motor 
vehicle accident must be denied.

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the residuals of the fractured rib 
and left pneumothorax are not related to his National Guard 
service.  As the preponderance of the evidence is against the 
veteran's claims for service connection, the claims must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2004, December 
2004, and March 2005; and rating decisions in June 2005 and 
February 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2006 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for the residuals of fractured rib is 
denied.

Service connection for the residuals of a left pneumothorax 
is denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


